ON MOTIONS FOR REHEARING, CLARIFICATION AND CERTIFICATION
We deny appellant’s motions for rehearing and certification, and grant their motion for clarification as follows. We affirm the trial court’s interpretation of the subject covenants and restrictions. However, we hereby clarify our per curiam affirmance and hold that Okaloosa County, Florida possesses neither more nor fewer rights and obligations in the premises than did the Okaloosa Island Authority pursuant to the terms of the covenants and restrictions and the relevant laws of Florida. (See Chapters 29336, (1953), 61-2567 and 75-456, Laws of Florida.)
SMITH, THOMPSON and MINER, JJ., concur.